
	
		I
		112th CONGRESS
		2d Session
		H. R. 5602
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on Bisphenol A
		  Bis(3-methacryloyloxypropyl)ether substituted dimethacylate.
	
	
		1.Bisphenol A
			 Bis(3-methacryloyloxypropyl)ether substituted dimethacylate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Bisphenol A Bis(3-methacryloyloxypropyl)ether substituted
						dimethacylate (CAS No. 27689–12–9) (provided for in subheading 2916.14.20)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
